Case 1:17-cv-01789-DLC Document 441-2 Filed 09/13/19 Page 1 of 4




                EXHIBIT B
        Case 1:17-cv-01789-DLC Document 441-2 Filed 09/13/19 Page 2 of 4



                               SEC v. Lek Securities Corp. et al.
                                 Case No. 17-cv-1789(DLC)

                        SEC’s Proposed Initial Instruction to the Jury

       I will now give you an initial instruction about the law that you are to follow in this case.

At the conclusion of the trial, I will give you more detailed instructions for you to follow in your

deliberations. But for now, I will simply provide you with some brief instructions on the law

that I hope will provide useful background as you hear the evidence.

       The plaintiff in this case is the Securities and Exchange Commission, or the SEC. The

SEC is an independent agency of the federal government that regulates the securities industry

and enforces the federal securities laws. The SEC has the authority to file lawsuits alleging

violations of those laws.

       There are three defendants in this case. The first defendant is Avalon FA Ltd, which I

will call Avalon. Avalon is a foreign trading firm headquartered in Ukraine that traded securities

through an account at a broker-dealer called Lek Securities. The second defendant is Nathan

Fayyer, who is an owner of Avalon. The third defendant is Sergey Pustelnik, who was a

registered representative of Lek Securities, and who handled the Avalon account at Lek

Securities. The SEC has alleged that Pustelnik is also an owner of Avalon. Pustelnik denies this.

       In this case, the SEC has charged the defendants with violating two federal statutes: the

Securities Act of 1933 and the Securities Exchange Act of 1934. The stock market crash of 1929

led to the enactment of both of these laws, as well as the creation of the SEC. These laws

prohibit people from engaging in manipulative practices that distort the prices of securities like

stocks and bonds. The laws are designed to enforce investor expectations that our securities
        Case 1:17-cv-01789-DLC Document 441-2 Filed 09/13/19 Page 3 of 4



markets are free from fraud, and to prevent any deceptive or manipulative practice that

undermines the function and purpose of a free market. 1

        In this case, the SEC says that the defendants engaged in market manipulation. The

prices of stocks and other securities are supposed to reflect legitimate trading activity in the

market, meaning that the natural interplay of supply and demand for a security by investors

determines the price of that security. Market manipulation is the use of deceptive and

manipulative practices that are intended to mislead other investors by artificially distorting

market activity and sending false pricing signals to the market. 2

        The SEC has brought multiple claims against each of the defendants. The SEC’s claims

are civil claims, and this is a civil case, not a criminal case. These claims fall into three broad

categories:

        First: The SEC claims that the defendants engaged in market manipulation. Specifically,

the SEC alleges that the defendants engaged in two manipulative trading strategies – the layering

strategy and the cross-market strategy – that were intended to artificially affect market activity,

or to send false pricing signals to the market and thereby mislead investors as to how other

market participants valued a security.

        Second: The SEC claims that defendants Fayyer and Pustelnik also aided and abetted

market manipulation by certain other defendants. In these claims, the SEC says that these




14 L. Sand et al., MODERN FED. JURY INSTR.- CIVIL § 82.01, Instruction 82-2 (2019); SEC v. Wyly, Case No.
10-cv-5760(SAS), Docket No. 377, at 129-32 (S.D.N.Y. May 7, 2014) (transcript of jury trial at 3237-3241).

2
 Santa Fe Indus, Inc. v. Green, 430 U.S. 462, 476-77 (1977); Wilson v. Merrill Lynch & Co., 671 F.3d 120,
124, 130 (2d Cir. 2011); ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 100-101 (2d Cir. 2007);
Gurary v. Winehouse, 190 F.3d 37, 45 (2d Cir.1999); SEC v. Lek Sec. Corp., 276 F. Supp. 3d 49, 59 (S.D.N.Y.
2017).


                                                     2
       Case 1:17-cv-01789-DLC Document 441-2 Filed 09/13/19 Page 4 of 4



defendants knowingly or recklessly provided substantial assistance to someone else who engaged

in market manipulation.

       Third: The SEC has brought multiple claims alleging that the defendants are also liable

because they exercised control over other persons who engaged in market manipulation.




                                               3
